Citation Nr: 1646275	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for left hip bursitis, limitation of flexion, prior to October 1, 2014, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial, compensable rating for left hip bursitis, limitation of extension.  

3.  Entitlement to an initial, compensable rating for right foot, first tarso-metatarsal joint degenerative arthritis.  

4.  Entitlement to an initial, compensable rating for left foot, first tarso-metatarsal joint degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  At that time, the RO granted, in pertinent part, service connection for bursitis, left hip (limitation of extension), as well as, limitation of flexion, both secondary to the service-connected disability of degenerative joint disease and disc space, lumbar spine, and each one with a noncompensable rating.  The RO also granted service connection for degenerative arthritis, 1st tarso-metatarsal joint for the right foot and left foot separately (claimed as bilateral feet condition), as secondary to the service-connected degenerative joint disease and disc space, lumbar spine.  Each foot disability was rated as noncompensable.  The effective date for all ratings granted was June 15, 2012.  This matter is currently under the jurisdiction of the RO in Seattle, Washington.  

In an October 2014 rating decision, the RO granted an increased rating for left hip bursitis, limitation of flexion, with a 10 percent disability rating (effective October 1, 2014).  As the 10 percent rating is less than the maximum available rating for each extremity, the issue remains on appeal, as described on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).

In June 2014, the Veteran had a hearing before a Decision Review Officer.  In September 2015, the Veteran had a hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During her September 2015 Board hearing, the appellant indicated that her service-connected left hip extension and flexion, as well as, right and left foot first tarso-metatarsal joint degenerative arthritis had worsened since her last VA examination.  As such, current VA examinations are necessary.

Furthermore, the April 2015 VA examination for the hip was incomplete, as it does not describe both active and passive motion and weight-bearing and nonweight bearing.  As such, another VA examination is necessary to further clarify the clinical findings and provide current findings.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Also, during the September 2015 Board hearing, the Veteran reported that she receives private treatment from a chiropractor.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her for the claimed disabilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Board further notes that a December 2013 notice of award letter shows that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits.  The Veteran also reported receipt of such benefits during her Board hearing.  The AOJ should obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

While this matter is being remanded, any unassociated VA medical records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her for the left hip and/or feet, to include the unnamed chiropractor reported during the September 2015 Board hearing.  

After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should (a) obtain all unassociated VA medical records and (b) contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits in December 2013.  

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been accomplished, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected left hip bursitis, limitation of flexion AND extension, as well as, RIGHT and LEFT foot, first tarso-metatarsal joint degenerative arthritis.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to comment on the severity of the Veteran's service-connected disabilities and should report all signs and symptoms necessary for rating the disabilities under the rating criteria. 

(a) For the left hip bursitis FLEXION and EXTENSION: 

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.  

The examiner should specifically note, the Veteran's testimony at the September 2015 Board hearing, including that her hip joint goes out of socket.  

* The examiner should describe, in degrees of excursion, active AND passive ranges of motion; and should describe weight-bearing AND nonweight-bearing demonstrated on examination.

* The examiner should describe, in degrees of excursion, and upon repetitive testing, any limitation in the range of motion that is specifically attributable to pain.

* With respect to subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement; and if so, at what point (expressed in degrees, if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of any manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when used repeatedly over a period of time, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; AND (2) whether as a result of the service-connected disability, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner should address whether as result of the service-connected disability, the Veteran has ankylosis, and if so, what type.

(b) For the RIGHT and LEFT foot, first tarso-metatarsal joint degenerative arthritis:

* The examiner should note the nature and severity of ALL symptoms associated with the service-connected first tarso-metatarsal joint degenerative arthritis of EACH foot.  

		The examiner should specifically note, the 		Veteran's testimony at the September 2015 		Board hearing, including that her foot would 		get really cold, would feel like walking on 		nails, that a bone on her left foot is protruding 		up, and possible metatarsal nonunion or 			malunion.

The examiner should address whether as result of the service-connected disability, the Veteran has ankylosis, and if so, what type.

(c)  The examiner should comment on the Veteran's ability to function in an occupational environment and describe functional impairment caused solely by the service-connected disabilities.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




